Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/04/2021 has been entered.

Response to Amendment
The Amendment filed 11/04/2021 has been entered. Claims 1-25 remain pending in the application. Applicant’s amendments to the Claims have overcome each and every 112(b) rejections previously set forth in the Final Office Action mailed 09/02/2021.   


Claim Interpretation
The claims contain limitations which are directed to intended uses or capabilities of the claimed invention. These limitations are only given patentable weight to the extent which effects the structure of the claimed invention. Please see MPEP 2114.
The limitations “to receive a test cartridge containing a liquid test sample – reagent mixture having an analyte”, “generate a first beam…”, “generate a second beam”, “receive the 
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 24, claim 24 recites the limitations “at a first reading stage” and “at a second reading stage” in lines 3 and 5. It is unclear if the “first reading stage” and “second reading stage” are physical elements or are steps. Are the determinations occurring at different physical locations or at different physical structures of the analyzer? Are the determinations occurring at different times? Claim 25 is rejected by virtue of their dependence on a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-9, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bornheimer et al. (US 201510132789 A1, hereinafter “Bornheimer”).
Regarding claim 1, Bornheimer teaches an analyzer (abstract; Fig. 4), comprising: 
a housing (400) surrounding a test cartridge space (404; Fig. 2b, space of element 209) sized and configured to receive a test cartridge (paragraph [0180], “microfluidic cartridge device”) containing a liquid test sample - reagent mixture having an analyte (paragraph [0116] teaches reagents mixed with whole blood); 
a first light source (Fig. 2b, element 207; paragraph [0049] teaches the light source comprises multiple light sources) supported by the housing (Figs. 2b and 4 teach the first light source is supported by the housing 400, because the light source 207 is within the housing 400) operable to generate a first beam of light directed through the test cartridge space (Fig. 2b and paragraph [0049]), the first beam of light having a first wavelength within a first wavelength range corresponding to a first local peak in an absorbance curve for the liquid test sample-reagent mixture (paragraph [0049] teaches light sources with specific wavelengths, which are capable of corresponding to a first local peak in an absorbance curve for a liquid test sample-reagent mixture); 
a second light source (Fig. 2b, element 207; paragraph [0049] teaches the light source comprises multiple light sources) supported by the housing (Figs. 2b and 4 teach the first light source is supported by the housing 400, because the light source 207 is within the housing 400) and operable to generate a second beam of light directed through the test cartridge space (Fig. 2b and paragraph [0049]), the second beam of light having a second wavelength within a second wavelength range different from the first wavelength range, the second wavelength range corresponding to a second local peak in the absorbance curve for the liquid test sample – reagent mixture, the first wavelength range and the second wavelength range being separate and independent wavelength ranges (paragraph [0049] teaches light sources with specific wavelengths, which are capable of corresponding to a second local peak in an absorbance curve for a liquid test sample-reagent mixture); 
a sample photodetector (212) supported by the housing (Figs. 2b and 4 teach the sample detector 212 is supported by the housing, because the sample detector 212 is within the housing 400) and positioned to receive the first and second beams of light subsequent to the first and second beams of light passing through the test cartridge space (Fig. 2b); 

Note that the functional recitations that describe housing, first light source, second light source, and sample photodetector are interpreted as an intended use of the claimed analyzer and are given patentable weight to the extent which effects the structure of the claimed analyzer. The prior art structure is capable of performing the intended use. In the instant case, the prior art teaches a first and second light source capable of producing wavelength ranges that could correspond to a first and second local peak in an absorbance curve for a liquid-test sample-reagent mixture, i.e. any liquid-test sample-reagent mixture can be added at a later time.

Regarding claim 2, Bornheimer teaches all of the elements of the current invention as stated above. Bornheimer teaches wherein the first wavelength range is from 480 nm to 580 nm (paragraph [0077], teaches measuring wavelength range of 498 nm – 510 nm, wherein the first wavelength range inherently is 480 nm– 580 nm, since a narrower range is measured).
Regarding claim 3, Bornheimer teaches all of the elements of the current invention as stated above. Bornheimer further teaches wherein the second wavelength range is from 580 nm to 660 nm (paragraphs [0047], [0091], and [0092] teaches absorbance of the target analyte may be calculated using transmitted light at one or more of 580 nm, 585 nm, 586 nm [0091], 600 nm to 630 nm [0092], wherein light sources emits light with broad range of wavelengths, such as 500 to 700 nm).
Regarding claim 5, Bornheimer teaches all of the elements of the current invention as stated above. Bornheimer teaches the analyzer further comprising a third light source (paragraph [0049], “three or more light sources”) supported by the housing (Figs. 2b and 4 teach the light source is supported by the housing 400 since the light source is within the housing) and capable of generating a third beam of light passing through the test cartridge space, the third beam of light having a third wavelength range different from the first and second wavelength ranges (paragraph [0049] teaches multiple light sources emitting specific wavelengths).
Regarding claim 6, Bornheimer teaches all of the elements of the current invention as stated above. Bornheimer teaches the analyzer further comprising a third light source (paragraph [0049], “three or more light sources”) supported by the housing (Figs. 2b and 4 teach the light source is supported by the housing 400 since the light source is within the housing) and capable of generating a third beam of light passing through the test cartridge space, the third beam of light having a third wavelength range different from the first and second wavelength ranges (paragraph [0049] teaches multiple light sources emitting specific wavelengths), 
wherein the third wavelength range is from 700 nm to 780 nm (paragraphs [0080]-[0082] teach measured wavelength ranges of 650 nm to 750 nm and 750 nm to 850 nm, or 710 nm, wherein the third wavelength range inherently is 700 nm to 780 nm, since a desired measured wavelength 710 nm is within the claimed range; thus the third light source is capable of having a third wavelength range from 700-780).
Regarding claim 7, Bornheimer teaches all of the elements of the current invention as stated above. Bornheimer teaches wherein the first light source and the second light source is a single light source (paragraph [0054], “single broad band light source”) having the ability to generate and output the first beam of light and the second beam of light (the broad band light source is interpreted as capable of generating two beams of light, at separate times, wherein each beam of light comprises ranges of wavelengths; i.e. the broad band light source is capable of generating a light that has both a first and a second wavelength).
Regarding claim 8, Bornheimer teaches all of the elements of the current invention as stated above. Bornheimer further teaches wherein the first light source and the second light source are separate (paragraph [0054], “plurality of light sources”).
Regarding claim 9, Bornheimer teaches all of the elements of the current invention as stated above. Bornheimer further teaches wherein the analyte is hemoglobin (paragraph [0208]).
Regarding claim 22, Bornheimer teaches all of the elements of the current invention as stated above. Bornheimer further teaches wherein the processor is configured to provide a third transmittance value indicative of transmittance of light from the third light source and determine the amount of the analyte within the liquid test sample- reagent mixture using the first transmittance value, the second transmittance value, and the third transmittance value (paragraph [0098] teaches that concentration is based on absorbance determined from the transmitted light and that “the concentration of the analyte can be calculated using the absorbance at any desired wavelength…such as at three or more wavelengths”; paragraph [0206] teaches an algorithm for calculating concentration).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Bornheimer as applied to claim 22 above, and further in view of Brueckner et al. (US 20150046114 A1).
Regarding claim 23, Bornheimer teaches all of the elements of the current invention as stated above. While Bornheimer teaches the analyte can be a diagnostic analyte that is used to diagnose a disease or condition (paragraphs [0231]-[0234]), Bornheimer fails to teach wherein the analyte is hemoglobin A1c.
Brueckner teaches a method for determining the amount of a specific analyte by photometric assays wherein a specific analyte in a sample reacts with an analyte specific 
Since Brueckner teaches analyzing blood analytes, similar to Bornheimer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bornheimer to incorporate the teachings of Brueckner to provide wherein the analyte is hemoglobin A1c. It would have been obvious to choose hemoglobin A1c from a finite number of identified blood analytes of interest (Brueckner, paragraph [0074]), i.e., it would have been obvious to try wherein the analyte is hemoglobin A1c to improve analysis of a sample (e.g. to diagnose a disease or condition). 

Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Bornheimer as applied to claim 1 above, and further in view of Yonehara (US 20030162242 A1).
Regarding claim 24, Bornheimer teaches all of the elements of the current invention as stated above. Bornheimer fails to teach wherein the analyte is a first analyte and wherein the processor is configured to: determine, at a first reading stage, the amount of the first analyte 
Yonehara teaches a method of determining glycated hemoglobin by which a ratio of the glycated hemoglobin in a blood sample can be determined accurately and easily (abstract).  Yonehara teaches determining, at a first reading stage, the amount of the first analyte within the liquid test sample-reagent mixture (paragraphs [0099]-[0100] teach determining hemoglobin concentrations according to a cyanmethemoglobin method using Hemoglobin Test Wako, i.e. reagent); and, determining, at a second reading stage, an amount of a second analyte within a second liquid test sample-reagent mixture (paragraphs [0097]-[0098] teach determining glycated hemoglobin concentration with protease solutions and a potassium phosphate buffer). Yonehara teaches determining percent concentrations of HbA1c by dividing the amounts of glycated hemoglobin by the hemoglobin concentrations (paragraphs [0102]-[0103]). Yonehara teaches that glycated hemoglobin in blood has served as an important index for diagnosis, treatment, etc., of diabetes because it reflects previous blood glucose levels in vivo (paragraph [0002]).
Since Yonehara teaches analyzing blood, similar to Bornheimer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bornheimer to incorporate the teachings of Yonehara to provide the processor is configured to: determine, at a first reading stage, the amount of the first analyte within the liquid test sample-reagent mixture; and, determine, at a second reading stage, an amount of a second analyte within a second liquid test sample-reagent mixture on the test 
Regarding claim 25, Bornheimer in view of Yonehara teaches all of the elements of the current invention as stated above. Bornheimer in view of Yonehara teach wherein the first analyte is hemoglobin (Yonehara, paragraphs [0099]-[0100]) and the second analyte is hemoglobin A1c (Yonehara, paragraphs [0097]-[0098], “glycated hemoglobin”). Bornheimer in view of Yonehara fail to explicitly teach wherein the processor is configured to determine percent concentration of hemoglobin A1c in blood using the amount of the analyte within the liquid test sample-reagent mixture and the amount of the second analyte within the second liquid test sample-reagent mixture.
Yonehara teaches determining percent concentration of hemoglobin A1c in blood using the amount of the analyte within the liquid test sample-reagent mixture and the amount of the second analyte within the second liquid test sample-reagent mixture (paragraphs [0102]-[0103] teaches determining percent concentrations of HbA1c by dividing the amounts of glycated hemoglobin by the hemoglobin concentrations). Yonehara teaches that glycated hemoglobin in blood has served as an important index for diagnosis, treatment, etc., of diabetes because it reflects previous blood glucose levels in vivo (paragraph [0002]).
Since Yonehara teaches analyzing blood, similar to Bornheimer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bornheimer to incorporate the teachings of Yonehara to the processor is configured to determine percent concentration of hemoglobin A1c in blood using .

Response to Arguments
Applicant’s arguments, see pages 9-10 of Remarks, filed 11/04/2021, with respect to the specification objection have been fully considered and are persuasive.  The specification objection of 09/02/2021 has been withdrawn. 
Applicant’s arguments, see pages 15-17 of Remarks, filed 11/04/2021, with respect to the rejections of Claims 1-3 and 7-9 under 35 U.S.C. 102(a)(1) in view of Kim et al. have been fully considered and are persuasive.  The rejections under 35 U.S.C. 102(a)(1) in view of Kim et al. of 09/02/2021 have been withdrawn. 
Applicant’s arguments, see pages 17-19 of Remarks, filed 11/04/2021, with respect to the non-statutory double patenting rejection have been fully considered and are persuasive.  The non-statutory double patenting rejection of 09/02/2021 has been withdrawn. 
Applicant's arguments, see pages 11-15 of Remarks, filed 11/04/2021 with respect to the rejection of claims 1-3 and 5-9 under 35 U.S.C. 102(a)(1) in view of Bornheimer et al. have been fully considered but they are not persuasive. 
In response to applicant's argument that “Bornheimer merely provides for ‘generating beams of light with different wavelengths,’ and not the limitations within the claims, must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In the instant case, Bornheimer teaches a first and second light source (Fig. 2b, element 207; paragraph [0049] teaches the light source comprises multiple light sources) capable of producing wavelength ranges that could correspond to a first and second local peak in an absorbance curve for a liquid-test sample-reagent mixture, i.e. any liquid-test sample-reagent mixture can be added at a later time. (See MPEP 2114).
In response to applicant's argument that “…this mere listing of wavelengths within Bornheimer does not provide any indication that Bornheimer explicitly or inherently provides that a light source is configured to provide a beam of light having a wavelength range that corresponds to a peak in an absorbance curve for a liquid test sample-reagent mixture”, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In the instant case, Bornheimer teaches a first and second light source (Fig. 2b, element 207; paragraph [0049] teaches the light source comprises multiple light sources) capable
In response to applicant's argument that “there is no sufficient specificity that Bornheimer is explicitly or inherently providing a light source is configured to provide a beam of light having a wavelength range that corresponds to a peak in an absorbance curve for a liquid test sample-reagent mixture”, the examiner respectfully disagrees and notes that claim 1 does not claim specific ranges. Since Bornheimer teaches light sources that are capable of generating beams of light with different wavelengths, wherein the wavelengths is capable of corresponding to a peak in an absorbance curve for a liquid test sample-reagent mixture (paragraph [0049]), Bornheimer teaches the limitations of claim 1. (See MPEP 2114).
Note that the limitations of the “first light source” and the “second light source” are not interpreted as computer-implemented functional claim limitations, wherein computer-implemented functional claim limitations may narrow the functionality of the device, by limiting the specific structure capable of performing the recited function (see MPEP 2114 (IV)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pachl et al. (US 20020173044 A1) teaches calculating the concentration of total haemoglobin and glycated haemoglobin based on measurements obtained at a detection zone of a fabric material using wavelengths of 540 nm, 630 nm and 700 nm (paragraph [0106]). Pachl teaches determination of a ratio or percentage of glycated to non-glycated haemoglobin (paragraph [0040]).

Tsukamoto et al. (US 20130171675 A1). teaches a device that measures blood glucose levels and hemoglobin A1c levels (abstract; Figs. 1-2) comprising a test-piece-mounting section 1), test pieces (200), a light-emitting section (2), a light-receiving section 93) and an operating section (4) for calculating blood glucose levels and hemoglobin A1c levels of blood (abstract). Tsukamoto teaches that hemoglobin A1c level is measured by detecting a color change at a wavelength caused by hemoglobin and a color change at a different wavelength caused by glycated hemoglobin and calculating the hemoglobin A1c level on the basis of the detection results (paragraph [0023]). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H NGUYEN whose telephone number is (571)272-2338. The examiner can normally be reached M-F 7:30A-5:00P.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY H NGUYEN/Examiner, Art Unit 1798         

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798